Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/US2018/039178 06/23/2018, which claims benefit of 62/524,121 06/23/2017 and 62/631,184 02/15/2018.
2.	Amendment of claims 1, 5-6, 9, 43, and 49,  cancelation of claims 3-4, 15-42, 44-45 and 47-48, and addition of claim 53 in the amendment filed on 1/20/2022 is acknowledged. Claims 1-2, 5-14, 43, 46 and 49-53 are pending in the application.  No new matter has been found. Since the newly added claim 53 is commensurate within the scope of invention, claims 1-2, 5-14, 43, 46 and 49-53 are prosecuted in the case.
Responses to Amendments/Arguments
3. 	Applicant's arguments regarding the rejection of claims 1-2 and 49 under 35 U.S.C. 112 (a) have been fully considered but they are not persuasive.    
Applicants state “Applicant has amended claim 1 to include the element of claim 3, which is not subject to the enablement rejection. Thus, in view of such amendment, the rejection is overcome and withdrawal is requested.”, , see page 6.
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any purified alkaloids compounds without limitation. There is no guidance or working examples present for constitutional any “SHH activator” and “unregulator of brachyrury” without limitation for the instant invention. Incorporation of the limitation of the “SHH activator” (i.e., claims 
4.	    Applicant's arguments regarding the rejection of claims 1-2, 5-14 and 49-52 under 35 U.S.C. 103 (a) have been fully considered but they are not persuasive.   Applicants state “However, the effect of Shh pathway activation on a young disc is not  reasonably predictive of the effect on a degenerated or injured disc.”, see page 7. 
           However, Hen et al. ‘499 discloses the instant compound SAG, a SHH signaling pathway agonist or activator,  for treating intervertebral disc degeneration in  a subject. Ruat et a l. ‘997 discloses the instant compound purmorphamine or GSA-10, a SHH signaling pathway agonist or activator, for treating intervertebral disc degeneration in  a subject. Parhami et al. ‘781 discloses a compound of formula (I), a SHH signaling pathway agonist or activator,  for treating intervertebral disc degeneration in  a subject.  Moreover, Dahia et al. disclose a working mechanism which is Sonic hedgehog (Shh) signaling from the nucleus pulposus (NP) cells controls many aspects of growth and differentiation of both the NP cells themselves and of the surrounding annulus (AF).   Thus any Sonic hedgehog (Shh) signaling activators would play a key role for regeneration of  an injured or degeneration disc.  Therefore Dahia et al., Hen et al. ‘499, Ruat et al. ‘997, Parhami et al. ‘781 still render obviousness over the instant invention. The rejection of claims 1-2, 5-14 and 49-52 under 35 U.S.C. 103 (a) is maintained.  Since claims 3-4 have been canceled, therefore the rejection of claims 3-4 under 35 U.S.C. 103 (a) has been obviated herein.

Claim Objections
5.	Claim 53 is objected to as being dependent on rejected claims 1.
6.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

February 28, 2022